Case2DOxcvO07566S6RD Dosumanheoss Fiitencs(Q5R0 Ragerlopiql1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW,XOBK,

 

 

 

 

 

 

 

 

USDC SDNY wy
SECURITIES AND EXCHANGE COMMISSION, DOCUMENT :
ELECTRONICALLY FILED
Plaintiff, DOC #
. DATE FILED: LUND T 2
- against - semen :

WG TRADING INVESTORS, L.P., :

WG TRADING COMPANY, LIMITED PARTNERSHIP, : 09 CV 1750 (GBD)
WESTRIDGE CAPITAL MANAGEMENT, INC., :

PAUL GREENWOOD and STEPHEN WALSH,

Defendants,
- and -

ROBIN GREENWOOD AND JANET WALSH,

Relief Defendants.

 

x

FINAL JUDGMENT AS TO DEFENDANT
WESTRIDGE CAPITAL MANAGAEMENT, INC.

The Securities and Exchange Commission having filed a Complaint and Defendant
Westridge Capital Management, Inc. (“Westridge”) by and through Robb Evans Associates LLC,
acting solely in its capacity as the Receiver over Westridge in accordance with the Court’s
Orders appointing the Receiver and authorizing the Receiver to enter into this Final Judgment;
having consented to the Court’s jurisdiction over Westridge and the subject matter of this action;
having consented to entry of this Final Judgment; having waived findings of fact and conclusions
of law; and having waived any right to appeal from this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Westridge 1s
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 [15 U.S.C. § 78}(b)] and Rule 10b-5 promulgated thereunder

3390365.2 | 078410-0043

 
Casse DEcuW7 2OcGBED DosunnenhOd293 AiikedoGas4a9120 AAage2r2.0t11

[17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the
mails, or of any facility of any national securities exchange, in connection with the purchase or
sale of any sccurity:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Westridge’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Westridge or with anyone described in (a).

Hl.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Westridge
is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933
[15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or instruments of
transportation or communication in interstate commerce or by use of the mails, directly or
indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements

3390365.2 | 078410-0043 9

 
Cass2 09oy-QDIGGCBBD Documenh9t53 FiledO32b20 Ragesai41

made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Westridge’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Westridge or with anyone described in (a).

Hil.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Westridge
and Defendant's agents, servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by personal service or
otherwise are permanently restrained and enjoined from violating Sections 206(1), 206(2), and
206(4) of the Investment Advisers Act of 1940 [15 U.S.C. §§ 80b-6(1), 80b-6(2) and 80b-6(4)]
and Rule 206(4)-8 promulgated thereunder [17 C.F.R. § 275.206(4)-8], by using the mails or any
means or instrumentality of interstate commerce, directly or indirectly,

(1) to employ any device, scheme or artifice to defraud any client or prospective

client;

(2) to engage in any transaction, practice or courses of business which operates as a

fraud or deceit upon any client or prospective client; or

(3) to engage in any act, practice, or course of business which is fraudulent, deceptive

or manipulative.

3390365.2 | 078410-0043 3

 
Case? DELvObTZEKGBRD Dosumeah$s23 Hikedde21a9/20 FReger4oe11

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Westridge’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Westridge or with anyone described in (a).

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Westridge
shall comply with all of the undertakings and agreements set forth therein.

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

VL.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

SO ORDERED
rIUN'D 1 2020
New York, NY

Dated:

 

: KEY L b YP May
UNITED VATES DISTRICT JUDGE

 

 

3390365.2 | 078410-0043 4

 

 
